DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5-11, and 13- 16 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding independent claims 1 and 9, the prior art fails to disclose “… wherein the calculating the first layout location of the at least one menu item in the menu display area comprises: calculating a width occupied by the at least one menu item in the menu display area according to the setting language of the display device; and determining the first layout location of the at least one menu item in the menu display area according to the calculated width and an arrangement direction from one edge to another edge of the menu display area.” This limitation in combination with the remaining limitations is allowable over the prior art.
Dependent claims are allowed based on their dependency merits. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424